1                                                                          JS-6
2
3
4
5
6
7
8
9                                UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11
12                                                Case No. 2:19-cv-02315-MWF-MRW
     BRADLEY CALHOUN, an individual,
13                                                ORDER GRANTING JOINT
                            Plaintiff,            STIPULATION OF DISMISSAL
14                                                WITH PREJUDICE PURSUANT TO
              v.                                  FED. R. CIV. P. RULE 41(A)(1)(A)-(B)
15   CONSOLIDATED DISPOSAL SERVICE,
16   L.L.C., a California limited liability       Compl. Filed:    December 31, 2018
     company; REPUBLIC SERVICES, a                Trial Date:      June 16, 2020
17   California entity unknown; and DOES 1
     through 20, inclusive,
18                       Defendants.
19
20
21
22
23
24
25
26
27
28
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     58268458v.1
1                                            ORDER
2             In consideration of the Parties’ Joint Stipulation of Dismissal with Prejudice
3    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)-(B), and for good cause shown, it
4    is hereby ordered that the above captioned lawsuit is DISMISSED IN ITS ENTIRETY
5    WITH PREJUDICE. Each party will bear its own attorney’s fees and costs.
6             IT IS SO ORDERED.
7
8    Date: December 27, 2019                           _________________________
9                                                      Hon. Michael W. Fitzgerald
                                                       United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     58268458v.1
